Chief Justice Gould.
Oral opinion of the court by The current of authority is to the effect that a mistake or miscalculation in the award of arbitrators, not amounting to gross error, and which may be separated from the other findings without effecting the award as to other matters, may be corrected by the court. There being no error in the action of the court below, the judgment is affirmed.
Authorities cited to support the ruling of the court: Chitty’s General Practice, 114; Morse on Arbitration and Award, 332-453; Whitcher vs. Whitcher, 49 N. H., 176; Smith vs. Cutler, 10 Wend., 589.